Case 2:18-cv-03579-AB-JC Document 98 Filed 10/26/20 Page 1 of 10 Page ID #:1481




   1
                                                                               JS-6
   2
   3
   4
   5
   6
   7
   8
                                 UNITED STATES DISTRICT COURT
   9
                               CENTRAL DISTRICT OF CALIFORNIA
  10
                                            WESTERN DIVISION
  11
       STEAMFITTERS LOCAL 449 PENSION
  12   PLAN, Individually and on Behalf of all         Case No. 2:18-cv-03579 AB (JCx)
       Others Similarly Situated,
  13                                                   CLASS ACTION
                                       Plaintiff,
  14
                       vs.
  15
       MOLINA HEALTHCARE, INC., J.
  16   MARIO MOLINA, JOHN C. MOLINA,
       TERRY P. BAYER and RICK HOPFER,
  17
                                       Defendants.
  18
                                   FINAL ORDER AND JUDGMENT
  19
              WHEREAS:
  20
              A.       As of May 5, 2020, Court-appointed Lead Plaintiff Steamfitters Local
  21
       449 Pension Plan (“Steamfitters” or “Lead Plaintiff”), individually and on behalf
  22
       of all other members of the Settlement Class, on the one hand, and Molina
  23
       Healthcare, Inc. (“Molina” or the “Company”), J. Mario Molina, John C. Molina,
  24
       Terry P. Bayer, and Rick Hopfer (collectively, “Defendants”), on the other, entered
  25
       into a Stipulation and Agreement of Settlement (the “Settlement Agreement”) in
  26
       the above-titled litigation (the “Action”);
  27
  28
       [PROPOSED REVISED] FINAL ORDER AND JUDGMENT
       NO. 2:18-CV-03579 AB (JCX)
Case 2:18-cv-03579-AB-JC Document 98 Filed 10/26/20 Page 2 of 10 Page ID #:1482




   1           B.       Pursuant to the Order Granting Preliminary Approval of Class Action
   2   Settlement, Approving Form and Manner of Notice, and Setting Date for Hearing
   3   on Final Approval of Settlement, entered on June 19, 2020 (the “Preliminary
   4   Approval Order”), the Court scheduled a hearing for October 22, 2020, at 10:00
   5   a.m. (the “Settlement Hearing”) to, among other things: (i) determine whether the
   6   proposed Settlement of the Action on the terms and conditions provided in the
   7   Settlement Agreement is fair, reasonable, and adequate and should be approved by
   8   the Court; (ii) determine whether a judgment as provided for in the Settlement
   9   Agreement should be entered; and (iii) rule on Lead Counsel’s Fee and Expense
  10   Application;
  11           C.       The Court ordered that the Notice of Pendency of Class Action,
  12   Proposed Settlement, and Motion for Attorneys’ Fees and Expenses (“Notice”) and
  13   a Proof of Claim and Release form (“Claim Form”), substantially in the forms
  14   annexed to the Preliminary Approval Order as Exhibits 1 and 2, respectively, be
  15   mailed by first-class mail, postage prepaid, on or before ten (10) business days
  16   after the date of entry of the Preliminary Approval Order (“Notice Date”) to all
  17   potential Settlement Class Members who could be identified through reasonable
  18   effort, and that a Summary Notice of Pendency of Class Action, Proposed
  19   Settlement, and Motion for Attorneys’ Fees and Expenses (“Summary Notice”),
  20   substantially in the form annexed to the Preliminary Approval Order as Exhibit 3,
  21   be published in Investor’s Business Daily and transmitted over PR Newswire
  22   within fourteen (14) calendar days of the Notice Date;
  23           D.       The Notice and the Summary Notice advised potential Settlement
  24   Class Members of the date, time, place, and purpose of the Settlement Hearing, and
  25   further advised that any objections to the proposed Settlement were required to be
  26   filed with the Court and served on counsel for the Parties such that they were
  27   received by October 1, 2020;
  28
       [PROPOSED REVISED] FINAL ORDER AND JUDGMENT                                          2
       NO. 2:18-CV-03579 AB (JCX)
Case 2:18-cv-03579-AB-JC Document 98 Filed 10/26/20 Page 3 of 10 Page ID #:1483




   1           E.       The provisions of the Preliminary Approval Order as to notice were
   2   complied with;
   3           F.       On September 17, 2020, Lead Plaintiff filed a motion for final
   4   approval of the Settlement, as set forth in the Preliminary Approval Order. The
   5   Settlement Hearing was duly held before this Court on October 22, 2020, at which
   6   time all interested Persons were afforded the opportunity to be heard; and
   7           G.       This Court has duly considered Lead Plaintiff’s motion, the affidavits,
   8   declarations, memoranda of law submitted in support thereof, the Settlement
   9   Agreement, and all of the submissions and arguments presented with respect to the
  10   proposed Settlement;
  11           NOW, THEREFORE, after due deliberation, IT IS ORDERED,
  12   ADJUDGED AND DECREED, for the reasons stated in the Memorandum and
  13   recited on the record by the Court during the final approval hearing, that:
  14           1.       This Judgment incorporates and makes a part hereof: (i) the
  15   Settlement Agreement filed with the Court on May 5, 2020; and (ii) the Notice,
  16   which was filed with the Court on September 17, 2020. Capitalized terms not
  17   defined in this Judgment shall have the meaning set forth in the Settlement
  18   Agreement.
  19           2.       This Court has jurisdiction over the subject matter of the Action and
  20   over all parties to the Action, including all Settlement Class Members.
  21           3.       The Court hereby reaffirms its determinations in the Preliminary
  22   Approval Order and finally certifies, for purposes of the Settlement only, pursuant
  23   to Rules 23(a) and (b)(3) of the Federal Rules of Civil Procedure, the Settlement
  24   Class of: All persons and entities that purchased or otherwise acquired Molina
  25   publicly traded common stock during the period from October 31, 2014 through
  26   August 2, 2017, inclusive, and were damaged thereby. Excluded from the
  27   Settlement Class are: (i) the Defendants; (ii) the present and former officers and
  28   directors of the Company; (iii) the Company’s subsidiaries and affiliates; (iv) the
       [PROPOSED REVISED] FINAL ORDER AND JUDGMENT                                              3
       NO. 2:18-CV-03579 AB (JCX)
Case 2:18-cv-03579-AB-JC Document 98 Filed 10/26/20 Page 4 of 10 Page ID #:1484




   1   Company’s employee retirement and benefit plan(s) and their participants or
   2   beneficiaries, to the extent they made purchases through such plan(s); (v) members
   3   of the immediate families of the Individual Defendants; (vi) any entity in which
   4   any Defendant has or had a controlling interest; and (vii) the legal representatives,
   5   heirs, successors, and assigns of any such excluded party. Also excluded from the
   6   Settlement Class are those Persons who have timely and validly sought exclusion
   7   from the Settlement Class and are listed on Exhibit A annexed hereto as having
   8   submitted a request for exclusion allowed by the Court.
   9           4.       Pursuant to Fed. R. Civ. P. 23, and for purposes of the Settlement
  10   only, the Court hereby reaffirms its determinations in the Preliminary Approval
  11   Order and finally certifies Lead Plaintiff as Class Representative for the Settlement
  12   Class; finally appoints the law firm of Labaton Sucharow LLP as Class Counsel for
  13   the Settlement Class; and finally appoints the law firm of Glancy Prongay &
  14   Murray LLP as Liaison Counsel for the Settlement Class.
  15           5.       The Court finds that the mailing and publication of the Notice,
  16   Summary Notice, and Claim Form: (i) complied with the Preliminary Approval
  17   Order; (ii) constituted the best notice practicable under the circumstances; (iii)
  18   constituted notice that was reasonably calculated to apprise Settlement Class
  19   Members of the effect of the Settlement, the proposed Plan of Allocation, Lead
  20   Counsel’s request for an award of attorney’s fees and payment of litigation
  21   expenses incurred in connection with the prosecution of the Action, Settlement
  22   Class Members’ right to object or seek exclusion from the Settlement Class, and
  23   their right to appear at the Settlement Hearing; (iv) constituted due, adequate, and
  24   sufficient notice to all Persons entitled to receive notice of the proposed
  25   Settlement; and (v) satisfied the notice requirements of Fed. R. Civ. P. 23, the
  26   United States Constitution (including the Due Process Clause), and Section
  27   21D(a)(7) of the Securities Exchange Act of 1934, 15 U.S.C. § 78u-4(a)(7), as
  28   amended by the Private Securities Litigation Reform Act of 1995.
       [PROPOSED REVISED] FINAL ORDER AND JUDGMENT                                             4
       NO. 2:18-CV-03579 AB (JCX)
Case 2:18-cv-03579-AB-JC Document 98 Filed 10/26/20 Page 5 of 10 Page ID #:1485




   1            6.      There have been no objections to the Settlement.
   2            7.      In light of the benefits to the Settlement Class, the complexity,
   3   expense and possible duration of further litigation against Defendants, the risks of
   4   establishing liability and damages, and the costs of continued litigation, the Court
   5   hereby fully and finally approves the Settlement as set forth in the Settlement
   6   Agreement in all respects, and finds that the Settlement is, in all respects, fair,
   7   reasonable and adequate, and in the best interests of Lead Plaintiff and the
   8   Settlement Class, having considered and found that: (a) Lead Plaintiff and Lead
   9   Counsel have adequately represented the Settlement Class; (b) the proposal was
  10   negotiated at arm’s-length; (c) the relief provided for the Settlement Class is
  11   adequate, having taken into account (i) the costs, risks, and delay of trial and
  12   appeal; (ii) the effectiveness of any proposed method of distributing relief to the
  13   Settlement Class, including the method of processing Settlement Class Member
  14   claims; (iii) the terms of any proposed award of attorneys’ fees, including timing of
  15   payment; and (iv) any agreement required to be identified under Fed. R. Civ. P.
  16   23(e)(3); and (d) the proposed Plan of Allocation treats Settlement Class Members
  17   equitably relative to each other.
  18            8.      The Settlement shall be consummated in accordance with the terms
  19   and provisions of the Settlement Agreement.
  20            9.      The Amended Class Action Complaint for Violation of the Federal
  21   Securities Laws, filed on October 5, 2018 (the “Complaint”) is dismissed in its
  22   entirety, with prejudice, and without costs to any Party, except as otherwise
  23   provided in the Settlement Agreement.
  24            10.     The Court finds that during the course of the Action, the Parties and
  25   their respective counsel at all times complied with the requirements of Fed. R. Civ.
  26   P. 11.
  27            11.     Upon the Effective Date, Lead Plaintiff and each and every other
  28   Settlement Class Member, on behalf of themselves and each of their respective
       [PROPOSED REVISED] FINAL ORDER AND JUDGMENT                                              5
       NO. 2:18-CV-03579 AB (JCX)
Case 2:18-cv-03579-AB-JC Document 98 Filed 10/26/20 Page 6 of 10 Page ID #:1486




   1   heirs, executors, trustees, administrators, predecessors, successors, and assigns, in
   2   their capacities as such, shall be deemed to have fully, finally, and forever waived,
   3   released, discharged, and dismissed each and every one of the Released Claims
   4   against each and every one of the Released Defendant Parties and shall forever be
   5   barred and enjoined from commencing, instituting, prosecuting, or maintaining any
   6   and all of the Released Claims against any and all of the Released Defendant
   7   Parties.
   8           12.      Upon the Effective Date, Defendants, on behalf of themselves and
   9   each of their respective heirs, executors, trustees, administrators, predecessors,
  10   successors, and assigns, in their capacities as such, shall be deemed to have fully,
  11   finally, and forever waived, released, discharged, and dismissed each and every
  12   one of the Released Defendants’ Claims against each and every one of the
  13   Released Plaintiff Parties and shall forever be barred and enjoined from
  14   commencing, instituting, prosecuting, or maintaining any and all of the Released
  15   Defendants’ Claims against any and all of the Released Plaintiff Parties.
  16           13.      Each Settlement Class Member, whether or not such Settlement Class
  17   Member executes and delivers a Claim Form, is bound by this Judgment,
  18   including, without limitation, the release of claims as set forth in the Settlement
  19   Agreement.
  20           14.      This Judgment and the Settlement Agreement, whether or not
  21   consummated, and any discussion, negotiation, proceeding, or agreement relating
  22   to the Settlement Agreement, the Settlement, and any matter arising in connection
  23   with settlement discussions or negotiations, proceedings, or agreements, shall not
  24   be offered or received against or to the prejudice of the Parties or their respective
  25   counsel, for any purpose other than in an action to enforce the terms hereof, and in
  26   particular:
  27                    (a)     do not constitute, and shall not be offered or received against or
  28   to the prejudice of Defendants as evidence of, or construed as, or deemed to be
       [PROPOSED REVISED] FINAL ORDER AND JUDGMENT                                               6
       NO. 2:18-CV-03579 AB (JCX)
Case 2:18-cv-03579-AB-JC Document 98 Filed 10/26/20 Page 7 of 10 Page ID #:1487




   1   evidence of any presumption, concession, or admission by Defendants with respect
   2   to the truth of any allegation by Lead Plaintiff and the Settlement Class, or the
   3   validity of any claim that has been or could have been asserted in the Action or in
   4   any litigation, including but not limited to the Released Claims, or of any liability,
   5   damages, negligence, fault, or wrongdoing of Defendants or any person or entity
   6   whatsoever;
   7                    (b)     do not constitute, and shall not be offered or received against or
   8   to the prejudice of Defendants as evidence of a presumption, concession, or
   9   admission of any fault, misrepresentation, or omission with respect to any
  10   statement or written document approved or made by Defendants, or against or to
  11   the prejudice of Lead Plaintiff, or any other member of the Settlement Class as
  12   evidence of any infirmity in the claims of Lead Plaintiff, or the other members of
  13   the Settlement Class;
  14                    (c)     do not constitute, and shall not be offered or received against or
  15   to the prejudice of Defendants, Lead Plaintiff, any other member of the Settlement
  16   Class, or their respective counsel, as evidence of a presumption, concession, or
  17   admission with respect to any liability, damages, negligence, fault, infirmity, or
  18   wrongdoing, or in any way referred to for any other reason against or to the
  19   prejudice of any of the Defendants, Lead Plaintiff, other members of the
  20   Settlement Class, or their respective counsel, in any other civil, criminal, or
  21   administrative action or proceeding, other than such proceedings as may be
  22   necessary to effectuate the provisions of the Settlement Agreement;
  23                    (d)     do not constitute, and shall not be construed against
  24   Defendants, Lead Plaintiff, or any other member of the Settlement Class, as an
  25   admission or concession that the consideration to be given hereunder represents the
  26   amount that could be or would have been recovered after trial; and
  27                    (e)     do not constitute, and shall not be construed as or received in
  28   evidence as an admission, concession, or presumption against Lead Plaintiff, or
       [PROPOSED REVISED] FINAL ORDER AND JUDGMENT                                                7
       NO. 2:18-CV-03579 AB (JCX)
Case 2:18-cv-03579-AB-JC Document 98 Filed 10/26/20 Page 8 of 10 Page ID #:1488




   1   any other member of the Settlement Class that any of their claims are without merit
   2   or infirm or that damages recoverable under the Complaint would not have
   3   exceeded the Settlement Amount.
   4           15.      Notwithstanding the foregoing, any of the Parties may file or refer to
   5   this Judgment, the Settlement Agreement, and/or any Claim Form: (i) to effectuate
   6   the liability protections granted hereunder, including without limitation to support
   7   a defense or counterclaim based on principles of res judicata, collateral estoppel,
   8   release, good-faith settlement, judgment bar or reduction, or any theory of claim
   9   preclusion or issue preclusion or similar defense or counterclaim; (ii) to enforce
  10   any applicable insurance policies and any agreements relating thereto; or (iii) to
  11   enforce the terms of the Settlement Agreement and/or this Judgment.
  12           16.      The administration of the Settlement, and the decision of all disputed
  13   questions of law and fact with respect to the validity of any claim or right of any
  14   Person to participate in the distribution of the Net Settlement Fund, shall remain
  15   under the authority of this Court.
  16           17.      In the event that the Settlement does not become effective in
  17   accordance with the terms of the Settlement Agreement, then this Judgment shall
  18   be rendered null and void to the extent provided by and in accordance with the
  19   Settlement Agreement and shall be vacated, and in such event, all orders entered
  20   and releases delivered in connection herewith shall be null and void to the extent
  21   provided by and in accordance with the Settlement Agreement.
  22           18.      Without further order of the Court, the Parties may agree to
  23   reasonable extensions of time to carry out any of the provisions of the Settlement
  24   Agreement.
  25           19.      The Parties are hereby directed to consummate the Settlement
  26   Agreement and to perform its terms.
  27           20.      A separate order shall be entered regarding Lead Counsel’s
  28   application for attorneys’ fees and payment of expenses as allowed by the Court.
       [PROPOSED REVISED] FINAL ORDER AND JUDGMENT                                               8
       NO. 2:18-CV-03579 AB (JCX)
Case 2:18-cv-03579-AB-JC Document 98 Filed 10/26/20 Page 9 of 10 Page ID #:1489




   1   A separate order shall be entered regarding the proposed Plan of Allocation for the
   2   Net Settlement Fund. Such orders shall in no way disturb or affect this Judgment
   3   and shall be considered separate from this Judgment.
   4           21.      Without affecting the finality of this Judgment in any way, this Court
   5   hereby retains continuing jurisdiction over: (i) implementation of the Settlement;
   6   (ii) the allowance, disallowance or adjustment of any Settlement Class Member’s
   7   claim on equitable grounds; (iii) disposition of the Settlement Fund; (iv) any
   8   applications for attorneys’ fees, costs, interest and payment of expenses in the
   9   Action; (v) all parties for the purpose of construing, enforcing and administering
  10   the Settlement and this Judgment; and (vi) other matters related or ancillary to the
  11   foregoing. There is no just reason for delay in the entry of this Judgment and
  12   immediate entry by the Clerk of the Court is expressly directed.
  13
  14   Dated: October 26, 2020.
  15
  16                                                 HON. ANDRÉ BIROTTE JR.
                                                     UNITED STATES DISTRICT JUDGE
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       [PROPOSED REVISED] FINAL ORDER AND JUDGMENT                                               9
       NO. 2:18-CV-03579 AB (JCX)
Case 2:18-cv-03579-AB-JC Document 98 Filed 10/26/20 Page 10 of 10 Page ID #:1490




    1                                                 EXHIBIT A
    2
    3     Exclusion Number                  Name                  City, State
          1.                                John Salter           La Crescenta, CA
    4     2                                 William D Slack       Marion OH
          5.                                Dale Marcus           Brookfield, IL
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        [PROPOSED REVISED] FINAL ORDER AND JUDGMENT                                  10
        NO. 2:18-CV-03579 AB (JCX)
